Per Curiam.
The judgment entered put an end to the action, and the objection that it is not subject to review on case made is not tenable. The defendant moved on affidavit to set aside the writ by which the suit was commenced on the ground that the name assumed by the plaintiff was not the true one, and the court entertained the motion and set the writ aside and then entered the judgment complained of. The proceeding was irregular.
The objection, if it had any foundation, was required to be raised by plea and it was error to decide the question on motion.